Citation Nr: 0935737	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
Agent Orange exposure and/or secondary to service-connected 
diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
Agent Orange exposure and/or secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO denied service connection for peripheral neuropathy of the 
right and left upper extremities, to include as due to 
exposure to Agent Orange.  In an April 2007 Statement of the 
Case (SOC), the RO addressed the issue of entitlement to 
service connection as secondary to service-connected diabetes 
mellitus.   

In August 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge in Columbia, South Carolina.  A 
copy of the transcript has been associated with the claims 
folder. 

In December 2008, the Board remanded these issues to the RO 
for further development that included to obtain VA treatment 
records and to conduct a VA neurological examination with a 
medical nexus opinion.  Such development was completed, and 
the case was returned to the Board. 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's diagnosed peripheral 
neuropathy of the left upper extremity is aggravated by the 
service-connected diabetes mellitus. 

2.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's diagnosed peripheral 
neuropathy of the right upper extremity is aggravated by the 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for peripheral neuropathy in 
the left upper extremity have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995)

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for peripheral neuropathy in 
the right upper extremity have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   Since the 
full benefit is being granted in this case (service 
connection for peripheral neuropathy of the right and left 
upper extremity), there can be no prejudice regarding VA's 
duty to notify or assist the Veteran.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  

II.  Service Connection for Peripheral Neuropathy of Upper 
Extremities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (2008).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. Id.  In order to establish service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When aggravation of a 
non-service connected disability is proximately due to or the 
result of a service-connected disability, a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Id. 

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  Peripheral neuropathy is one of the itemized 
conditions found to have some relation to Agent Orange 
exposure.  38 U.S.C.A. § 1116(a) (2002); 38 C.F.R. 
§§ 3.307(a)(6),  3.309(e) (2008).  A veteran who served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated 
with such exposure include acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e).  

In order to be entitled to presumptive service connection 
under 38 C.F.R. 
§ 3.309(e), the acute or subacute peripheral neuropathy must 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. 
§ 3.307(a)(6)(iii).  

Here, a review of the Veteran's service records shows that he 
was stationed in the Republic of Vietnam for six months, 
making his exposure to Agent Orange presumed.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There is, 
however, no indication in the Veteran's service treatment 
records of any complaints, treatment or diagnosis of 
peripheral neuropathy.  See January 1966 service separation 
examination report (the Veteran's upper extremities were 
evaluated as "normal" at the time of separation).  The 
first evidence of the Veteran's peripheral neuropathy is not 
shown until three decades after his discharge from service.  
See November 2004 VA treatment record (tingling in hand).  
The Veteran is not entitled to presumptive service connection 
under 38 C.F.R. 
§ 3.309(e), because his disability had not manifested to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims his peripheral neuropathy of 
the right and left upper extremity is related to his service, 
including as due to exposure to Agent Orange or proximately 
due to his service-connected diabetes mellitus.  The evidence 
of record shows that the Veteran has been diagnosed with 
peripheral neuropathy of the upper extremities.  See June 
2005 nerve conduction studies of the upper extremities 
performed by Carolina Neurology.  The remaining question on 
appeal is whether the medical evidence shows that the 
Veteran's condition is (a) related to his service, including 
exposure to Agent Orange, or (b) caused by or aggravated by 
his service-connected diabetes mellitus.

In order to establish service connection, the competent 
evidence must show the Veteran's peripheral neuropathy of the 
upper extremities was either caused by his presumed in-
service exposure to Agent Orange or caused or aggravated by 
his service-connected diabetes mellitus.  The Veteran was 
recently afforded a VA examination in February 2009 in which 
the VA examiner diagnosed peripheral neuropathy in the upper 
extremities, and noted that the Veteran had been exposed to 
Agent Orange.  While the VA examiner also noted that the 
Veteran's current hemoglobin level did not indicate a 
diagnosis for diabetes mellitus, the Board notes that service 
connection has already been established for diabetes 
mellitus; therefore, the question of current diagnosis of 
diabetes mellitus is not relevant to the issue of service 
connection for peripheral neuropathy of the upper 
extremities.  

While the February 2009 examiner essentially opined that the 
Veteran's peripheral neuropathy was not directly incurred in 
service - because of no in-service record or post-service 
symptoms for years after service - the examiner did offer a 
positive nexus opinion relating peripheral neuropathy of the 
upper extremities to the service-connected diabetes mellitus 
by way of aggravation.  Because the Veteran's diabetes 
mellitus is service connected, the accurate history includes 
that the Veteran has diabetes mellitus. The VA examiner wrote 
that "it is at least as likely as not that the [V]eteran's 
peripheral neuropathy in the hands would be at least 
aggravated by and perhaps caused by diabetes mellitus."  The 
VA examiner's aggravation opinion was premised on the 
condition of the Veteran having diabetes mellitus, a factual 
premise that has been fulfilled by the fact that the Veteran 
is service connected for diabetes mellitus.  

Here, the February 2009 VA examiner's opinion supports the 
finding that the Veteran's peripheral neuropathy of the upper 
extremities is secondary to service-connected diabetes 
mellitus.  Although the February 2009 VA examiner noted that 
the Veteran's hemoglobin level, at the time of the 
examination, did not demonstrate diabetes mellitus, a 
thorough review of the record shows that the Veteran had been 
diagnosed with diabetes mellitus by November 2006 and later, 
he was service connected for the disability.  Because a 
diagnosis of diabetes mellitus is a condition precedent to a 
positive reading of the examiner's statement, and the record 
shows that the Veteran actually has diabetes mellitus, the VA 
examiner's opinion provides sufficient medical evidence to 
establish service connection on a secondary basis.  

In sum, it is clear that the Veteran is diagnosed with both 
diabetes mellitus and peripheral neuropathy in the upper 
extremities.  Additionally, the Veteran is already service 
connected for diabetes mellitus.  Finally, based on the 
totality of the evidence in support of the claim for service 
connection, including the February 2009 positive VA nexus 
opinion that it was at least as likely as not that peripheral 
neuropathy of the upper extremities was caused or aggravated 
by the service-connected diabetes mellitus, the Board 
resolves reasonable doubt in favor of the Veteran to find 
that peripheral neuropathy of the upper extremities is 
aggravated by his service-connected diabetes mellitus.  See 
38 C.F.R. § 3.310.  


ORDER

Service connection for peripheral neuropathy of the left 
upper extremity is granted. 

Service connection for peripheral neuropathy of the right 
upper extremity is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


